Citation Nr: 1628602	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-46 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for disability exhibited by left wrist pain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for disability exhibited by right wrist pain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for disability exhibited by bilateral leg cramps.

4.  Whether new and material evidence has been received to reopen a claim for service connection for disability exhibited by bilateral knee pain, contusion.

5.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for stomach disability. 

6.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for skin disability, including pseudofolliculitis barbae.

7.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for skin disability of the fingers and feet.  

8.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

9.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for neck injury, to include as secondary to service-connected disability.

10.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for type II diabetes mellitus, including as secondary to service-connected disability.

11.  Entitlement to an increased evaluation for hypertension, rated as 10 percent disabling.

12.  Entitlement to an increased evaluation for bronchitis, asthma, allergies with watery eyes and history of polyps (respiratory disability), currently evaluated as 30 percent disabling.

13.  Entitlement to a compensable evaluation for lipoma, residuals of head injury.

14.  Entitlement to an increased evaluation for lumbosacral strain (low back disability), evaluated as 20 percent disabling.

15.  Entitlement to a compensable evaluation for erectile dysfunction.

16.  Entitlement to compensation under 38 U.S.C § 1151 for kidney, liver and heart disability.

17.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:   The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to May 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a RO hearing before a Decision Review Officer (DRO) in July 2015, and a copy of the hearing transcript is of record.

As an initial matter, the Board has briefly recharacterized several of the issues on appeal so allow for additional complaints and diagnoses of record, so as not to limit the service-connection claims to a claim of PTSD (given the Veteran's complaints of depression), or limit the claim of a neck injury (given the Veteran's recent diagnosis of degenerative disc disease).  The Board has also added the diagnosis of GERD to the Veteran's claim for stomach disability, given his recent diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In October 2015, the RO granted service connection and assigned initial evaluations in excess of 30 percent for hypertensive heart disease, costochondritis affecting right muscle groups II and III, and costochondritis affecting left muscle groups II and III.  In November 2015, the Veteran expressed disagreement with the ratings assigned by the October 2015 rating decision.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  A December 2015 letter from the Veteran indicated that he wanted DRO process and those matters are being developed further.  They are not ripe for appellate review and will not be considered by the Board at this time.   

The Veteran was scheduled for a videoconference hearing before the Board in January 2016 but failed to show.  In a January 2016 letter, the Veteran indicated that he had reported to the hearing, but that he was kept waiting past his scheduled hearing time.  The Board notes that a November 2015 hearing letter notified the Veteran that it may be necessary to wait several hours before his hearing took place.  As the Veteran has not demonstrated good cause for his failure to show, the request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of increased evaluation for respiratory disability; service connection for type II diabetes mellitus, disabilities exhibited by left wrist pain and bilateral knee pain, and degenerative disc disease of the cervical spine; and compensation under 38 U.S.C § 1151 for kidney, liver and heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to TDIU.

2.  In an unappealed December 1997 adjudication, the RO denied service connection for disabilities exhibited by bilateral wrist pain, bilateral knee pain, bilateral leg cramps, and stomach disability.

3.  Since the December 1997 denial, evidence added to the record pertaining to a disability exhibited by left wrist pain, a disability exhibited by bilateral knee pain, and a stomach disability is new and material and raises a reasonable possibility of substantiating the Veteran's claims.

4.  Since the December 1997 denial, evidence added to the record pertaining to disabilities exhibited by right wrist pain and bilateral leg cramps is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claims.

5.  In an unappealed October 2006 adjudication, the Board denied service connection for pseudofolliculitis barbae and skin disability of the fingers and feet.

6.  Since the October 2006 denial, new and material evidence has been received pertaining to the claim for service connection for a skin disability, including pseudofolliculitis barbae.

7.  Since the October 2006 denial, new and material evidence has not been received pertaining to the claim for service connection for skin disability of the fingers and feet.

8.  In an unappealed November 2008 adjudication, the RO denied service connection for an acquired psychiatric disorder, neck injury, and type II diabetes mellitus.

9.  Evidence added to the record since the November 2008 denial is new and material and raises a reasonable possibility of substantiating the Veteran's claims for acquired psychiatric disorder, neck injury, and type II diabetes mellitus.

10.  GERD is not etiologically related to military service.

11.  The Veteran has not been diagnosed with an acquired psychiatric disorder.

12.  Service treatment records reflect treatment for a skin disability of the face and neck; treatment for folliculitis was shown shortly after separation from service.

13.  The Veteran's hypertension has been characterized by diastolic pressure that is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more.

14.  The Veteran has no deformity of the penis.

15.  The Veteran's lipoma has one characteristic of disfigurement; there is no evidence of visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features.

16.  The Veteran's back disability is not manifested in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; he does not have intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal are met for the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202,  20.204 (2015).

2.  New and material evidence pertaining to the claims for service connection for disability exhibited by left wrist pain, disability exhibited by bilateral knee pain, contusion, stomach disability, pseudofolliculitis barbae, acquired psychiatric disorder, neck injury, and type II diabetes mellitus has been received and the claims are reopened.  38 U.S.C.A. § 5108, (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence pertaining to the claims for service connection for disability exhibited by right wrist pain, disability exhibited by bilateral leg cramps, and skin disability of the fingers and feet has not been received and the claims are not reopened.  38 U.S.C.A. § 5108, (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for stomach disability have not been met.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Folliculitis of the face and neck is related to active service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

6.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015).

7.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code 7101 (2015).

8.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2015).

9.  The criteria for a 10 percent rating, but no higher, for lipoma, residuals of head injury, has been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code 7800 (2015).

10.  The criteria for a rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Issue Withdrawn at Hearing

The Veteran's perfected appeal included a claim of entitlement to TDIU, but the Veteran and his representative expressly withdrew the appeal on that claim on the record at the July 2015 RO hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal TDIU, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking a TDIU must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).  In response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

Regarding the Veteran's applications to reopen service connection for acquired psychiatric disorder, skin disability of the fingers and feet, disability exhibited by right wrist pain, stomach disability, and disability exhibited by bilateral leg cramps, April 2010 and February 2011 letters provided the Veteran with notice regarding the evidence necessary to reopen the claims and the evidence and information necessary to substantiate a claim for service connection.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters dated April 2010, February 2011, and July 2014 were provided to the Veteran in response to his claims for increased rating for service-connected hypertension, lipoma, and erectile dysfunction.  

Regarding the Veteran's claim for increased evaluation for low back disability arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in March 2007.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's hypertension was evaluated in June 2010 and August 2010.  He was afforded a VA psychiatric examination and etiological opinion in August 2015.  His spine was evaluated in June 2007, February 2010, and August 2015.  His lipoma was evaluated in March 2011 and September 2015.  His erectile dysfunction was evaluated in July 2015.  He was afforded a VA gastrointestinal examination and etiological opinion in August 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

A VA examination was not obtained in connection with the claimed disabilities decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon, 20 Vet. App. at 79.

Regarding the petitions to reopen service connection for skin disability of the fingers and feet and disabilities exhibited by right wrist pain and bilateral leg cramps, an examination is not necessary if no new and material evidence has been received (as in the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii). 

Additionally, the Veteran was afforded the opportunity to give testimony before the RO in July 2015.  At the hearing, the DRO identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The DRO sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

A.  Disabilities Exhibited by Right and Left Wrist Pain

The RO initially denied service connection for bilateral wrist pain in December 1997 on the basis that, although there was evidence of tendonitis of left wrist in service, the evidence indicated that it resolved and there were no residuals or current wrist disability.  Evidence of record at that time consisted of the Veteran's service medical records, post-service VA medical records, and VA examination report.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the December 1997 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the last final denial includes VA treatment records, including a July 2000 VA treatment record during which the Veteran reported a long history of left wrist mass, and which the examiner diagnosed dorsal ganglion cyst.  The evidence also includes RO hearing testimony during which the Veteran reported that the VA had not diagnosed him with any wrist disability.  With regard to the claim for right wrist pain, the record does not contain evidence of in-service treatment, residuals or current right wrist disability.  Regarding the claim for left wrist pain, the evidence suggests chronicity and current disability.  Consequently, the claim for service connection for disability exhibited by left wrist pain is reopened, and the appeal to reopen service connection for disability exhibited by right wrist pain is denied.


B.  Disability Exhibited by Bilateral Leg Cramps

The RO initially denied service connection for bilateral leg cramps in December 1997 on the basis that although there is a record of treatment in service for bilateral leg cramps, there was no permanent residual or chronic disability shown by service medical records or demonstrated by evidence following service.  Evidence of record at that time consisted of the Veteran's service medical records, post-service VA medical records, and a VA examination report.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the December 1997 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the last final denial includes VA treatment records noting leg pain and muscle aches, as well as the Veteran's testimony regarding his leg symptoms during the July 2015 RO hearing.  This evidence is cumulative to evidence that was available at the time of the previous determination.  What was missing then and has not been suggested by the new evidence is the presence of underlying disability exhibited by leg cramps.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability).  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a disability exhibited by bilateral leg cramps, and the appeal to reopen is denied.

C.  Disability Exhibited by Bilateral Knee Pain, Contusion

The RO initially denied service connection for bilateral knee pain in December 1997 on the basis that although there is a record of treatment in service for bilateral knee pain, there was no permanent residual or chronic disability in service or thereafter.  Evidence of record at that time consisted of the Veteran's service medical records, post-service VA medical records, and a VA examination report.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the December 1997 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the last final denial includes a September 2015 VA examination report which diagnoses a lesion of the right knee.  As this new evidence relates to the bases for the prior denial, reopening of the claim for entitlement to service connection for disability exhibited by bilateral knee pain, contusion is reopened.

D.  Stomach Disability

The RO initially denied service connection for stomach disability, diarrhea, in December 1997 on the basis that, although there was a record of treatment of stomach complaints, no permanent residual or chronic disability is shown by service medical records or demonstrated by evidence following service.  Evidence of record 
at that time consisted of the Veteran's service medical records, post-service VA medical records, and a VA examination report.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the December 1997 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the last final denial includes an August 2015 VA examination report which contains a diagnosis of gastroesophageal reflux disease (GERD).  As this new evidence relates to the bases for the prior denial, reopening of the claim for entitlement to service connection for a stomach disability is warranted.

E.  Skin Disability, including Pseudofolliculitis Barbae

The RO initially denied service connection for pseudofolliculitis barbae in December 1997 on the basis that, although the Veteran had been treated for pseudofolliculitis barbae on two occasions during active duty, current examination was negative.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the December 1997 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In February 2005, the RO denied the Veteran's July 2004 petition to reopen based on no new and material evidence.  The Veteran appealed the RO's decision to the Board, but the Board confirmed that decision in October 2006.  The Veteran did not appeal the Board's decision.  Thus, the October 2006 Board decision is final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence at the time of the October 2006 final denial included VA treatment records and VA examination reports, which were negative for complaints, symptoms, findings or diagnoses pertaining to a skin disability of the face or pseudofolliculitis barbae.  Evidence received since October 2006 includes VA treatment records which indicate a diagnosis of moderate folliculitis on back of neck and head.  As this new evidence relates to the bases for the prior denial, reopening of the claim for entitlement to service connection for a skin disability, including pseudofolliculitis barbae is warranted.

F.  Skin Disability of the Fingers and Feet

The RO initially denied service connection for skin disability of the fingers and feet in February 2005 because although there was a current disability, there was no evidence of complaint, treatment, or diagnosis of skin disability of fingers and feet in service.  Evidence of record at that time consisted of the Veteran's service medical records and post-service VA medical records.

The Veteran submitted a timely notice of disagreement, and the RO issued a statement of the case (SOC) in June 2005.  The Veteran appealed the RO's decision to the Board, but the Board confirmed that decision in October 2006.  The Veteran did not appeal the Board's decision.  Thus, the October 2006 Board decision is final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the October 2006 decision includes VA treatment records showing treatment for finger and bilateral ankle eczema.  Although this evidence is new, it is not material as a current disability has already been established.  Since the Veteran has not provided new and material evidence in support of his claims, the claims for service connection for skin disability of the fingers and feet cannot be reopened at this time.  The appeal is denied.

G.  Acquired Psychiatric Disorder

The RO initially denied service connection for PTSD, depression, anxiety, and temper flare-ups in November 2008.  The RO explained that, first, there was no evidence of combat service, a traumatic event, or complaint or treatment for PTSD in service.  Second, there was no current psychiatric diagnosis, and there was no evidence that the Veteran's symptoms of anxiety and anger were caused by a diagnosed psychiatric disability.  Third, the Veteran's diagnosis of mixed personality disorder, with strong narcissistic trait, is a condition which is considered a constitutional or developmental abnormality, and is not subject to service connection.  Evidence of record at that time consisted of the Veteran's service medical records, post-service VA medical records, and the Veteran's lay statements.

The Veteran submitted a timely notice of disagreement, and the RO issued a statement of the case (SOC) in October 2009.  The Veteran did not thereafter perfect his appeal within 60 days after the SOC.  Therefore, the November 2008 rating action became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the November 2008 decision includes lay statements and hearing testimony regarding additional in-service stressors, as well as an April 2015 VA examination report and etiological opinion, suggesting the presence of a traumatic event in service.  As this new evidence relates to the bases for the prior denial, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is warranted.

H.  Neck Injury

The RO initially denied service connection for neck injury in December 1997 on the basis that there was no evidence of in-service injury or current disability.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the December 1997 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In April 2007, the Veteran submitted a claim for neck problems secondary to lumbar strain.  The RO denied the claim for service connection on a secondary basis as there was no evidence of current diagnosis.  The RO also noted that the Veteran did not submit any new evidence to reopen the claim for service connection for neck injury on a direct basis.  The Veteran submitted a timely notice of disagreement, and the RO issued a statement of the case (SOC) in October 2009.  The Veteran did not thereafter perfect his appeal within 60 days after the SOC.  Therefore, the November 2008 rating action became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence received since the November 2008 final denial includes lay statements from the Veteran, VA treatment records, and an August 2015 VA examination report which indicated a current diagnosis of multilevel degenerative disc disease of the cervical spine.  As this new evidence relates to the bases for the prior denial, reopening of the claim for entitlement to service connection for a neck injury is warranted.

I.  Type II Diabetes Mellitus

The RO initially denied service connection for type II diabetes mellitus in November 2008 on the basis that, although a November 2007 VA treatment recorded indicated a current diagnosis of diabetes mellitus, there was no evidence of complaint or treatment for diabetes mellitus or within 1 year of release from active duty.  Additionally, there was no evidence that diabetes mellitus was caused or aggravated by any service-connected disability.

The Veteran submitted a timely notice of disagreement, and the RO issued a statement of the case (SOC) in October 2009.  The Veteran did not thereafter perfect his appeal within 60 days after the SOC.  Therefore, the November 2008 rating action became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence of record at the time of the November 2008 denial consisted of the Veteran's service medical records and post-service VA medical records.  Evidence received since then includes the Veteran's hearing testimony which indicates that the Veteran was diagnosed with diabetes shortly after service.  With consideration of the low threshold as described in Shade, and presuming the lay testimony to be credible for the purposes of reopening, this evidence is new and material.  As the previous evidence demonstrated that diabetes was diagnosed in 2007, many years after service, this new evidence suggests chronicity.  Thus, reopening of the claim for entitlement to service connection for type II diabetes mellitus is warranted.

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected disability, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

A.  Stomach Disability 

The Veteran claims that his current stomach disability is due to service and is related to the stomach complaints he had during service.

Service treatment records indicate that, in March 1993, the Veteran complained of upset stomach when he woke up in the morning.  In June 1993, the Veteran complained of upset stomach, nausea, vomiting, and diarrhea for 24 hours.  He did not have stomach cramps.  The examiner assessed acute viral gastroenteritis, mild.    In January 1994, the Veteran presented with stomach ache for 1 day.  He stated that diarrhea had started the previous evening, and he woke up several times during the night to go to the bathroom.  He was also having cramping.  There were no signs of blood in his stool.  He stated that his stool was somewhat watery.  The examiner assessed gastroenteritis.  In January 1997, the Veteran complained of diarrhea and nausea beginning the previous evening after dinner.  He denied vomiting.  He stated that his last loose stool was that morning.  He had 7 bowel movements total.  The examiner assessed viral syndrome.

Post-service, the Veteran initially filed a claim for stomach disability in May 1997.

On August 1997 VA examination, the Veteran reported that he had stomach cramps in the military, but did not have them following discharge. He still complained of diarrhea after the ingestion of milk.  Examination of the abdomen showed that the abdomen was soft and nontender.  It was not distended.  There was no hepatosplenomegaly appreciated.

Treatment records dated February 2003 to May 2005 show active prescriptions for Lansoprazole and Ranitidine to protect stomach and prevent heart burn.  The Veteran denied abdominal pain, heartburn, rectal bleeding, or melena.  A history of GERD (gastroesophageal reflux disease) was noted, resolved with Aciphex.

During the July 2015 RO hearing, the Veteran testified that his in-service symptoms had improved, but every so often he has diarrhea spells and stomach cramps.  

On August 2015 VA esophageal conditions examination, the Veteran reported occasional episodes of heartburn, worse with certain foods.  He did not use any medications.  Symptoms included reflux and regurgitation.  The examiner diagnosed GERD, and opined that GERD is not secondary to GI complaints while in service as acute gastroenteritis/diarrhea has no sequela and would not cause GERD.

Based on the foregoing, the Board finds that service connection for a stomach disability is not warranted.

The evidence fails to show a relationship between in-service treatment for gastroenteritis and his current diagnosis of GERD.  Although laypersons are sometimes competent to provide opinions on certain medical questions, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran has not shown that he has the expertise required to diagnose GERD, as these are not the types of disorders capable of lay diagnosis.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between GERD and his active service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

The only other evidence regarding a nexus between the Veteran's GERD and service is the opinion of the August 2015 VA examiner, which concluded that the Veteran's GERD was not related to the Veteran's military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a stomach disorder, and the claim must be denied. The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD and depression, due to active service.

Service treatment records show that the Veteran presented for a mental evaluation in September 1995.  He stated he had problems with tempers, sometimes feeling out of control.  He also needed referral for marital counseling/social services.  The examiner assessed anxiety, anger.  On March 1997 separation examination, psychiatric clinical evaluation was normal.  On the accompanying report of medical history, the Veteran reported a history of frequent trouble sleeping and depression or excessive worry.  He also described temper tantrum and anger management counseling.  On an additional document, the Veteran stated that he sometimes cannot sleep, has a lot on his mind, depressed, and overexerted with social pressures.  He noted that in March 1995, he sought treatment for "bills, kids, wife, social pressure, military life" and that he was still undergoing treatment.

Post-service, a January 2007 psychiatry note indicated that the Veteran reported problems with work and stress, and that he did not like the way things were going.  He was unhappy with the amount of work he had to do for an insufficient pay.  The Veteran had a positive screen for PTSD but never followed up for a full evaluation.  He stated that his first tour went well and he was the model soldier but everything went wrong for him during his second tour.  He served as a supply clerk in Bosnia, Somalia, Korea, and Rwanda among other places.  He said he was under fire in Bosnia, but when asked to describe a bad experience, he said he had a lot of bad experiences with personnel.  He was "busted for insubordination, disrespect and cursing people out."  He was sent to anger management group in the Army but it did not help.  He continued to have problems getting along with others ever since the Army.  Since leaving the military in 1997, the Veteran had about 9 jobs which he usually quit in anger.  He was currently doing maintenance work at a motel but was unhappy with the job and the people.  He had been there for 6 months but said that it was just a matter of time before he quit.  He felt management and co-workers were cut-throat and two-faced.  He currently felt angry and irritable.  He denied any crying spells or suicidal/homicidal ideation.  He had nightmares of "fighting monsters and different things."  Some nights he did not sleep at all.  Otherwise, he would sleep for 3 hours.  He took occasional short naps.  His appetite is good but his weight fluctuated.  He did not smoke or drink.  He denied social withdrawal but said he never socialized much.  On mental status examination (MSE), the Veteran was pleasant and cooperative.  His mood was a little agitated when discussing how he felt he was not getting what he felt was due in life, but otherwise euthymic with good affect.  Thought process was intact with no delusions/hallucinations.  There was no suicidal or homicidal ideation.  He was alert and oriented times 4.  The examiner diagnosed likely mixed personality disorder with strong narcissistic traits.  The Veteran did not seem to meet criteria for PTSD, and did not seem depressed.

A June 2007 psychology note, the Veteran described several different situations where things "ticked him off," including multiple and recent instances dealing with his wife, the VA, other drivers, and the bank.  His reaction in these instances seemed much more severe than the situation warranted.  However, he did describe several instances where he was able to control his temper while at work as a U-Haul Assistant Manager dealing with irate customers.  While in the military, he was referred to anger management groups, but he stated that these groups were short-lived and ineffective given their large size.  His rank at discharge is indicative of problems that he reportedly had during his second term, explained by the Veteran as a result of being "moved around and lied to" by the Army which is why he "was bumped down from an E-4."  At that time, marital problems (separation and infidelity) were reportedly a major source of stress for him, and his superiors "could have cared less."  Physical health problems also began around this time, and the combination of all these things seemingly led to his "cursing out" his superiors and "just not doing what they told him to do."  He had been with his current wife for approximately 6 years.  Some marital discord was described, but the Veteran took most of the responsibility.  On MSE, the Veteran was spontaneous, speaking freely and answering all questions asked of him.  He appeared fully alert, oriented to person place, and time.  Eye contact was good.  His speech was a bit pressured and loud as if upset or angry.  Speech was purposeful and goal-directed.  Memory was intact.  He denied auditory hallucinations.  He was not circumstantial or tangential.  He had no looseness or association or flight of ideas.  There was no suicidal or homicidal ideation.  The examiner assessed definite narcissistic traits with a strong sense of entitlement.  He was very pessimistic overall, and he felt as though he was always the victim.  He seemed like a very angry person, so anger management treatment was recommended.  He stated that he was not very happy since he reenlisted in the Army.  He needs to realize his part in his anger problems and his tendency to externalize just about all responsibility.  Communication training, relaxation, and sleep hygiene training were all recommended.

In January 2008, the Veteran submitted a claim for PTSD.  In several statements following the initial claim, the Veteran has claimed that he has depression, anxiety, and anger issues due to the stress of active duty.  He reported symptoms of nightmares, talking in his sleep, waking up in cold sweats, poor appetite  In a May 2010 statement, the Veteran asserted that his "issues with everyone did not start until [he] had ... marital problems ... after his second enlistment."  He noted that he was in a "bad mood from getting into it with wife" and "was arrested for no reason."  His "chain of command deemed [him] as a problem[, and he] had no support or suggestions to go to a counselor[,] only reprimand or reduction in rank[.  I]t was a lot to deal with stress wise so [he] constantly got into trouble because it bothered [him] that no one cared at that time."  In a December 2010 statement, the Veteran asserted that he was harassed by members of the military because of his race.  In February 2011, the Veteran described particular stressors including an incident when his sergeant grabbed him out of formation and started "chewing [him] out" and another incident in which he was written up for missing formation because his sergeant never told him about it.

During the July 2015 RO hearing, the Veteran reported that deploying to a lot of these foreign places and not knowing who he could trust within the unit contributed to his mood swings and constant anger.  He also stated that he was stressed and feared for his life when being shipped from Germany to Bosnia.  He also noted that, 2 years after service, he was racially discriminated in his job and fired, which also contributed to his anger.

On August 2015 VA psychiatric examination, the Veteran reported experiencing anger, sleep impairment, and preoccupation with past wrongdoings and personal insults.  He reported experiencing a traumatic event during military service, but did not report any trauma-related symptoms.  Therefore, he did not meet the criteria for a diagnosis of PTSD or subthreshold PTSD.  The Veteran has a long history of pervasive pattern of distrust and suspiciousness of other such that their motives are interpreted as malevolent, beginning during childhood.  He reported a long history of believing that others had exploited him and treated him unjustly, of not trusting others and therefore being reluctant to confide in others since childhood, of persistently bearing grudges against others who have wrong him, and reacting angrily when he believes that others are attacking him.  This type of long-standing pattern of perceiving and behaving appears to be evidence since before the Veteran's military service based on his verbal report of mistrust of others during childhood and involvement in physical altercations beginning at age 8 when he perceived others to be purposefully annoying him.  The Veteran's clinical presentation suggests the presence of personality pathology, specifically Paranoid Personality Disorder with narcissistic traits, which appears to be less likely as not caused by or a result of his military service; however, there is not enough evidence at this time to assign a personality disorder based solely on one interaction with the Veteran.  The Veteran is assigned no diagnosis at this time. 

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  The Veteran has not been diagnosed with any acquired psychiatric disorder throughout the claim period.  A key element in establishing service connection is to show that the Veteran currently has a diagnosis of the disability for which service connection is sought.  See 38 C.F.R. § 3.304. Although the Veteran has presented a claim, there is no diagnosis of an acquired psychiatric disorder in the record, including PTSD and depression, except by his own report.  The evidence thus demonstrates that PTSD and depression have not been diagnosed in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent.  38 C.F.R. § 3.304.  In this respect, a medical professional has the greater skill.  The Veteran's account that he has an acquired psychiatric disorder, including PTSD and depression, due to service is not competent evidence to establish a lay nexus to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


C.  Skin Disability of the Face and Neck

The Veteran asserts that he has a current skin disability due to unsanitary shaving of his head during service.  See, e.g., July 2015 RO Hearing Transcript.

Service treatment records indicate that, in January 1991, the Veteran complained of irritation in beard area on shaving.  The diagnosis was pseudofolliculitis barbae and he was placed on a shaving profile.  In January 1995, the Veteran complained of sensitive skin.  The examiner assessed isolated skin papular lesions on beard.  He was placed on a shaving profile.

Post-service, the Veteran initially filed a claim for service connection for folliculitis in May 1997.

On August 1997 VA examination, the Veteran reported that, during service, he went on field exercises and had trouble with hygiene and having to dry shave.  He had been treated with antibiotics since.  A facial disability was not noted on examination.

A February 2003 VA primary care note indicated that the Veteran reported folliculitis with blade shaving, corrected with using electric shaver and is now getting folliculitis on the back of his head.  Examination revealed moderate folliculitis of the back of neck and head. The examiner prescribed Mupirocin ointment for folliculitis.

A June 2003 VA primary care note indicated folliculitis of the back of neck and head.  The Veteran had an active prescription of Mupirocin 3 times per day for folliculitis.

A July 2003 dermatology note indicated that the Veteran had bumps in posterior scalp for 6 years.  He was given Mupirocin for scalp lesions without success.  He reported history of razor bumps in beard area relieved by no longer shaving.  Physical examination of the scalp revealed few scattered hypertrophic skin-colored papules.

VA treatment records dated April 2004 and May 2006 indicate that the Veteran's skin had moderate folliculitis on back of neck and head.  The Veteran had an active prescription for fluocinonide (an anti-inflammatory agent for the treatment of skin disorders) twice per day.

Based on the foregoing, the Board finds that service connection for folliculitis of the face and neck is warranted.  Although a VA medical etiological opinion has not been obtained, the Veteran was treated for a skin disability in service and sought regular treatment for diagnosed folliculitis following service. Therefore, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, service connection for a folliculitis of the face and neck is granted.

V.  Increased Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Both the use of manifestations not resulting from service-connected disease or injury in establishing service-connected evaluations and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2014) 

A.  Hypertension

Hypertension is rated under Diagnostic Code (DC) 7101, hypertensive vascular disease.  Under that code, a 10 percent rating is appropriate for hypertensive vascular disease with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more. A 40 percent rating requires diastolic pressure predominantly 120 or more. The highest rating allowable under this Diagnostic Code, 60 percent, will be assigned with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

By way of background, the Veteran has been in receipt of a 10 percent disability evaluation for hypertension since February 5,  2004.  In December 2009, the Veteran submitted a claim for an increased evaluation.

VA treatment records dated from December 2008 to July 2015 reflect that the Veteran's diastolic pressure ranged from 126 to 181 mmHg, and his systolic pressure ranged from 78 to 120 mmHg.

The Veteran has also submitted his personal blood pressure log which contains regular entries dated from March 2009 to June 2015.  These entries reflect that the Veteran's diastolic pressure ranged from 114 to 170 mmHg and his systolic pressure ranged from 74 to 103 mmHg.

Finally, the record contains two VA examination reports.  On June 2010 VA examination, the Veteran's blood pressure readings were 166/104, 153/100, and 150/96 mmHg.  On August 2010 VA examination, the Veteran's blood pressure readings were 166/94, 150/88, and 144/83.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's hypertension is not warranted under 38 C.F.R. § 4.104, DC 7101, because his diastolic pressure is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the disability picture due to the hypertension is not found to be exceptional or unusual so as to render the application of the established rating criteria inadequate in this case.  The identified manifestations are found to be reasonably addressed by these criteria for rating the service-connected hypertension on the basis of the Veteran's blood pressure readings.  The criteria provide for increased ratings for correspondingly elevated blood pressure readings than currently shown by the evidence.

As the evidence does not meet the criteria for a rating in excess of 10 percent for hypertension for the entire appeal period, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Low Back Disability

The Veteran's low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.

By way of background, the Veteran had been in a receipt of a 10 percent disability evaluation for lumbosacral strain since May 15, 1997.  In January 2007, the Veteran submitted a claim for an increased evaluation.  An October 2009 rating decision increased the Veteran's evaluation to 20 percent disabling effective January 16, 2007.  The Veteran asserts that a higher disability rating is warranted during the entire appeal period.

On June 2007 VA examination, the Veteran reported pain in the low back, occurring 3 times per day and lasting for 2 days.  The pain traveled to the left and right side and radiated into the feet.  He also felt stiffness on both sides of the body, weakness, knee pain and loss of feeling periodically.  Pain was described as aching, sharp, and cramping.  The pain was elicited by stress and depression and was relieved by rest and Naproxen.  At the time of pain he can function with medication.  The Veteran reported incapacitating episodes as often as 1 time per month, which lasted for 3 days.  Over the previous year he had 4 incidents of incapacitation for a total of 8 days.  The physician who recommended bed rest was unknown.  The Veteran had difficulty lifting objects.

On physical examination, posture and gait were normal.  There was no ankylosis.  He did not require an assistive device.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness and pain in right side of lumbosacral spine on palpation.  Straight leg raising test was positive bilaterally.  Range of motion (ROM) testing revealed forward flexion to 80 degrees, with pain beginning at 70 degrees; extension to 20 degrees, with pain beginning at 10 degrees; right lateral flexion to 25 degrees, with pain beginning at 15 degrees; left lateral flexion to 20 degrees, with pain beginning at 10 degrees; right rotation to 20 degrees, with pain beginning at 10 degrees; and left rotation to 15 degrees, with pain beginning at 7 degrees.  The spine was additionally limited by pain after repetitive use.  It was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  There were no signs of IVDS.  On neurological examination of the lower extremities, motor and sensory function was normal.  Reflex examination of the lower extremities revealed normal bilateral knee and ankle jerk.  X-ray was within normal limits.  The examiner diagnosed lumbosacral strain.

On February 2010 VA examination, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain located in the lower back.  The Veteran described his low back pain as aching, piercing, and moderate.  Pain occurred 1 to 6 days per week and lasted 3 to 7 days.  There was lateral radiation of pain, which was aching and piercing.  He endorsed severe flare-ups occurring weekly, lasting for hours, precipitated by activity and alleviated by rest and medicine.  The Veteran believed his motion or other functional impairment was additionally limited by 50 percent during flare-ups.  He reported incapacitating episodes 3 times per month.  He had an orthotic insert and was able to walk a quarter of a mile.

Inspection of the spine was normal; there was no ankylosis.  There was guarding, pain with motion, and tenderness.  Motor, sensory, and reflex examinations were normal.  ROM testing revealed flexion to 80 degrees, extension to 25 degrees, left lateral flexion to 30 degrees, left lateral rotation to 25 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 25 degrees.  There was objective evidence of pain on active ROM; however, there was no additional limitation after 3 repetitions of ROM.  The Veteran's reported incapacitating episodes were not due to IVDS.  The examiner diagnosed degenerative joint disease (DJD) lumbosacral spine with herniated lumbar disc.

During the July 2015 RO hearing, the Veteran reported that back pain had worsened.  He described severe sharp or piercing pain in his lower back which stretched into his legs.  He took Naproxen to relieve his pain several times per day.  He also testified that his range of motion had decreased.

On August 2015 VA examination, the Veteran reported daily flare-ups and loss of motion.  ROM testing showed forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  He exhibited pain on all ranges of motion, but it did not result in additional functional loss.   The Veteran was unable to perform repetitive use testing with at least 3 repetitions because it was too painful.  Localized tenderness and muscle spasm of the thoracolumbar spine did not result in abnormal gait or abnormal spinal contour.   Muscle strength testing of the lower extremities was normal.  Reflexes of the bilateral ankles and knees were normal.  Sensory examination of the bilateral lower extremities was normal.  Straight leg raising test was negative.  MRI (magnetic resonance imaging) of the lumbar spine demonstrated mild degenerative changes at L4-5 and L5-S1 without definite compromise of the thecal sac or neural exit foramina.  The examiner opined that the Veteran did not have radiculopathy or other neurologic abnormalities related to his back disability.  The Veteran did not have IVDS.  He did not have ankylosis of the spine.  

After review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 20 percent is not warranted because the evidence does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart, 21 Vet. App. at 505.  Even considering pain, weakness, functional impairment, none of the findings would warrant a disability rating in excess of 20 percent based on range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence is also against the finding of a higher rating under the formula for rating IVDS based on incapacitating episodes.  Although the Veteran has reported incapacitating episodes, VA examiners have specifically found that the Veteran does not have IVDS.  DC 5243

Additionally, the Board finds that the evidence of record does not reflect any neurological abnormalities associated with the Veteran's low back disability.  Although the Veteran reported radiating pain into the lower extremities, neurological examination of the lower extremities has been negative for any signs of radiculopathy or neuropathy.  Specifically, motor, sensory, and reflex examinations have all been normal.  Consequently, a separate rating for radiculopathy or neuropathy is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 3d. 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's low back disability, such as the Veteran's service-connected low back disability is productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The Veteran has not described any unusual or exceptional features associated with his low back disability.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted. 

In sum, there is no basis for any staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of 20 percent.  Gilbert, supra.

C.  Erectile Dysfunction

Historically, a November 2008 rating decision granted service connection for erectile dysfunction and assigned a 0 percent evaluation effective January 16, 2007.  In July 2014, the Veteran submitted a claim for increased evaluation,  stating he had been unable to get an erection for over 10 months.

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, DC 7522 pertaining to "penis, deformity, with loss erectile dysfunction."  The Board cannot identify a more appropriate diagnostic code than DC 7522, nor has the Veteran identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  DC 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  In every instance where the Rating Schedule does not provide a percentage evaluation for a DC, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.31 (2015).

The Veteran was afforded VA examinations in March 2015 and July 2015.  However, the Board notes that the March 2015 VA examiner did not physically examine the Veteran.  Thus, the initial March 2015 VA examination report is inadequate for purposes of rating the disability under DC 7522.  

On July 2015 VA examination, physical examination of the penis, testes, and epididymis was normal.

Thus, the objective medical evidence reflects no deformity of the penis.  While the Veteran has asserted that he warrants a higher rating for his erectile dysfunction, he has presented no medical evidence or other objective, competent evidence of penile deformity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the evidence of record explicitly and repeatedly states that objective examination of the penis revealed normal findings.

As the objective medical evidence, which is the most probative evidence in this case as to whether the Veteran has any actual deformity of the penis, reveals that he does not have any, a compensable rating under DC 7522 is not warranted.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's erectile dysfunction, but finds that no other diagnostic code provides a basis for a higher rating.  A compensable rating is assignable for atrophy of both testes (see 38 C.F.R. § 4.115b, DC 7523 (2015)).  However, the evidence does not suggest that the Veteran has any such atrophy.  

The Board has also considered whether an extraschedular rating is warranted.  In this case, the Veteran's erectile dysfunction has been manifested by an inability to achieve an erection sufficient for penetration and ejaculation. This symptom, loss of erectile power, is specifically contemplated by the rating schedule in DC 7522.  Moreover, there are no related factors involved, such as marked interference with employment or frequent periods of hospitalization.  Thus, neither factor that must be met for extraschedular referral is satisfied.  See id.  

Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt doctrine is inapplicable and the claim for a compensable rating for erectile dysfunction must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert, supra.

D.  Lipoma, Residuals of Head Injury

The Veteran is assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.118, DCs 7899-7819.  As indicated by the hyphenated DC, the lipoma has been rated by analogy to benign skin neoplasm.  38 C.F.R. §§ 4.20, 4.27 (2015) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).

DC 7819 provides that the disability is to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DC 7801 through 7805, or impairment of function.  38 C.F.R. § 4.118. 

DC 7800, provides ratings for scars of the head, face, or neck.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, DC 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, DC 7804.

By way of background, a December 1997 rating decision granted service connection for lipoma, residual of head injury, and assigned a noncompensable rating.  In December 2010, the Veteran filed a claim for increased evaluation.

On March 2011 VA examination, the Veteran reported that his lipoma had never been treated and the Veteran had not seen a dermatologist for it.  Physical examination of the skin showed posterior right neck with minimal soft subcutaneous flat nodule 1 by 2 centimeters, no tenderness to palpation, no epidermal involvement.  The examiner diagnosed lipoma, resolved.

During the July 2015 RO hearing, the Veteran reported that his lipoma has gotten worse; he always has headaches.

On September 2015 VA examination, the Veteran described a long history of having a lipoma on the left forehead.  He stated that the lesion on his forehead does not hurt but gives him headaches.  On physical examination, the examiner noted that the Veteran's skin disability does not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases.  Treatment included Naproxen, used about 6 weeks or more in the past 12 months. The Veteran had a benign neoplasm and does not have any residual conditions or complications due to the neoplasm or its treatment.  The lipoma was approximately 2 by 2 centimeters, freely mobile, subcutaneous nodules on the right anterior lower thigh and left forehead.  It was not tender to palpation.

Based on the foregoing, the Board finds that a higher, 10 percent rating warranted for lipoma, residuals of head injury, under either DC 7800 or 7804.  The evidence shows that the Veteran's lipoma demonstrates one characteristic of disfigurement; specifically, the scar is wider than .6 centimeters.  This meets the criteria for a 10 percent rating under DC 7800.  This meets the criteria for a 10 percent rating under DC 7804.

The Board has considered whether a higher rating is warranted under any DC.  However, there is no evidence that the Veteran's lipoma results in more than one characteristic of disfigurement, nor is there evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).   Thus, a higher, 30 percent rating is not warranted under DC 7800.  The scar is otherwise asymptomatic and does not warrant a separate rating for limitation of function or being unstable or painful.

The Board has also considered whether an extraschedular evaluation is warranted.   38 C.F.R. § 3.321(b)(1), Schafrath, 1 Vet. App. at 589.  However, the disability picture due to the lipoma is not found to be exceptional or unusual so as to render the application of the established rating criteria inadequate in this case.  The identified manifestations are found to be reasonably addressed by these criteria for rating the service-connected lipoma on the basis of its physical characteristics and whether or not it causes pain.  The criteria provide for increased ratings for additional characteristics of disfigurement and/or quantity of service-connected scars.  However, the facts do not indicate that the Veteran's disability picture warrants higher ratings.  The Board recognizes that the Veteran asserts his lipoma causes headaches.  However, the Board has referred the issue of service connection for headaches for initial AOJ adjudication, as indicated in the Introduction.


ORDER

The issue of entitlement to a TDIU, having been withdrawn, is dismissed.

New and material evidence not having been received, the petition to reopen a claim for service connection for disability exhibited by bilateral leg cramps is denied.

New and material evidence having been received, the claim for service connection for acquired psychiatric disorder is reopened.

New and material evidence having been received, the claim for service connection for skin disability, including pseudofolliculitis barbae is reopened.

New and material evidence having been received, the claims of service connection for residuals of a neck injury, bilateral knee disability, stomach disability and diabetes mellitus are reopened.

New and material evidence having been received, the claim for service connection for disability exhibited by left wrist pain is reopened.

New and material evidence not having been received, the petition to reopen a claim for service connection for disability exhibited by right wrist pain is denied.

New and material evidence not having been received, the petition to reopen a claim for service connection for skin disability of hands and feet is denied.

Service connection for stomach disability is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for folliculitis of the face and neck is granted.

An evaluation in excess of 10 percent for hypertension is denied.

An evaluation in excess of 20 percent for low back disability is denied.

A compensable evaluation for erectile dysfunction is denied.

A 10 percent evaluation, but no higher, for lipoma, residuals of head injury, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  


REMAND

In regard to the Veteran's claim of entitlement to compensation under 38 U.S.C § 1151 for kidney, liver and heart disability, the Veteran initially claimed that he suffered kidney, liver, and heart disability due to VA-prescribed Simvastin.  He claims that he was prescribed this medication for 4 to 5 years prior to becoming aware of its harmful side effects.  In a subsequent statement, the Veteran claimed that Simvastin contributed to his already service-connected hypertension, enlarged heart (hypertensive heart disease), and erectile dysfunction.  The Veteran has not been provided with specific notice with information as to how to substantiate a claim for section 1151 benefits.  Thus, on remand, adequate notice should be provided to the Veteran.

Regarding the issue of service connection for type II diabetes mellitus, the Veteran has asserted that his diabetes mellitus is related to service or secondary to service-connected hypertension and/or respiratory disability.  The record does not contain any medical finding or opinion as to the likelihood that the Veteran's diabetes was due to service or was caused or aggravated by hypertension or respiratory disability.  As the Board is precluded from making a medical judgment, further development is warranted.  38 C.F.R. §§ 3.159, 3.310 (2015); Allen v. Brown, 7 Vet.App. 439, 448   (1995).

Regarding the claims of service connection for disabilities exhibited by left wrist and bilateral knee pain, VA medical opinions are warranted.  With regard to the left wrist, service treatment records indicate that the Veteran sought treatment for pain in left wrist, assessed as tendonitis.  Following service, a July 2000 VA orthopedic surgery clinical note indicated that the Veteran presented with a long history of left wrist mass and pain with doing push-ups.  There was no recent change in size of the wrist mass.  Physical examination of the wrist mass demonstrated 1 centimeter deep on the dorsal,  minimally tender to palpation.  The examiner diagnosed dorsal ganglion cyst.  With regard to the knees, the evidence indicates that the Veteran has a painful lipoma on his right knee, which he claims has been present since service.  There is also evidence of an in-service motor vehicle accident and subsequent reports of knee pain and swelling.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on the issues of service connection for disabilities exhibited by left wrist and bilateral knee pain, and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed disabilities. 

Regarding the issue of service connection for degenerative disc disease of the cervical spine, the Veteran claims that his disability is due to service or secondary to his service-connected low back disability.  The Veteran was afforded a VA cervical spine examination in August 2015.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, reasoning that the Veteran does not ambulate with a significant 'limp' (leg length discrepancy or flexion contracture) to cause excess motion in the cervical spine that would cause degenerative arthritis of the cervical spine.  This opinion does not clearly address the Veteran's claims for direct and secondary service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, an addendum opinion is required to fulfill VA's duty to assist.

Regarding the issue of increased evaluation for respiratory disability, VA examinations dated February 2010 and August 2015 are inadequate.  Specifically, pulmonary function tests (PFTs) conducted in February 2010 revealed 37 percent predicted FVC (Forced Vital Capacity), 34 percent predicted FEV-1 (Forced Expiratory Volume in one second), 91 percent predicted FEV1/FVC, and 46 percent predicted DLCO (diffusing capacity of the lungs for carbon monoxide).  The examiner noted that the FVC maneuver contained coughing, particularly during the first second, which may affect the validity of the FEV-1.  However, the examiner did not state which test most accurately reflected the level of disability.  Next, PFTs conducted on August 2015 examination revealed 29 percent predicted FVC, 32 percent predicted FEV-1, and 110 percent predicted FEV-1/FVC.  DLCO testing was not performed.  The examiner noted that the PFTs were very inaccurate as the Veteran did not cooperate with tests.

The Veteran's respiratory disability is rated under 38 C.F.R. § 4.97, DCs 6602-6604, which includes rating criteria involving PFT results.  As there appears to be an error with the Veteran's clinical testing, another examination should be performed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his compensation under 38 U.S.C § 1151 for kidney, liver and heart disability.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his type II diabetes mellitus.  The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examinations, and the examiner should note such review.

Following physical examination of the Veteran, the examiner the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus is directly due to service? If not;

b) Is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus is directly due to currently diagnosed hypertension and/or respiratory disability?  If not;

c) Is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus has been permanently aggravated (i.e., permanently worsened beyond their natural progression) by hypertension and/or respiratory disability?

The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

3  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed disabilities exhibited by left wrist bilateral knee pain.  The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examinations, and the examiner should note such review.

Following physical examination of the Veteran, the examiner should assign a diagnosis for any wrist or knee disability he experiences.  For each such diagnosis assigned, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his active military service.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

4.  Forward the claims file, including a copy of this REMAND, to the August 2015 VA examiner for an addendum opinion regarding the etiology of the Veteran's diagnosed cervical degenerative disc disease.  Following review of the claims file, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the currently diagnosed cervical spine degenerative disc disease is related to his active military service?

b) If it is less likely as not that the cervical spine degenerative disc disease is related to service, is it at least as likely or not (a fifty percent probability or greater) that the currently diagnosed cervical spine degenerative disc disease was caused by his low back disability?

c) If it is less likely as not that the cervical spine degenerative disc disease is caused by his low back disability, is it at least as likely as not (a fifty percent probability or greater) that the cervical spine degenerative disc disease was aggravated (i.e., permanently worsened beyond their natural progression) by low back disability?

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

5.  Schedule the Veteran for another VA examination with an appropriate examiner to determine the current severity of his respiratory disability.  The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examinations, and the examiner should note such review.

The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted, including pulmonary function tests.  The examiner should specifically describe the Veteran's use of intermittent or daily inhalational or oral bronchodilator therapy, and inhalational anti-inflammatory medication, if any.

If there is a disparity between the results of different PFTs (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of severity would differ depending on which test result is used, please state which test result most accurately reflects the level of disability.

The Veteran must be advised of the importance of cooperating with required pulmonary function testing, to include the denial of his claim.  See 38 C.F.R. § 3.655 (2015).

6.  Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


